J-A01026-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MARC LEE LAMSON, AS SUCCEEDING        IN THE SUPERIOR COURT
EXECUTOR OF THE ESTATE OF LEON           OF PENNSYLVANIA
FRANKLIN LAMSON, JR., DECEASED

                     Appellant

                v.

GEORGIA-PACIFIC LLC F/K/A GEORGIA-
PACIFIC CORPORATION, INDIVIDUALLY
AND AS SUCCESSOR-IN-INTEREST TO
BESTWALL GYPSUM COMPANY; BIRD,
INCORPORATED (INDIVIDUALLY AND AS
SUCCESSOR-IN-INTEREST TO BIRD &
SON, BIRD, INC. AND BIRD ROOFING
PRODUCTS, INC.); CARRIER
CORPORATION, INDIVIDUALLY AND
D/B/A “BRYANT HEATING AND COOLING
SYSTEMS”; FISMIDTH, INC.,
INDIVIDUALLY AND AS SUCCESSOR-IN-
INTEREST TO FULLER COMPANY AND
TRAYLOR ENGINEERING &
MANUFACTURING CO.; HANSON
PERMANENTE CEMENT, INC. (F/K/A
KAISER CEMENT CORPORATION,
INDIVIDUALLY AND AS SUCCESSOR-IN-
INTEREST TO KAISER GYPSUM
COMPANY, INC.); KAISER GYPSUM
COMPANY, INC.; WEIL-MCLAIN
COMPANY, INC.; OWENS-ILLINOIS,
INC., INDIVIDUALLY AND AS
SUCCESSOR-IN-INTEREST TO OWENS-
ILLINOIS GLASS COMPANY AND D/B/A
O-I; UNION CARBIDE CORPORATION;
YORK INTERNATIONAL CORPORATION,
INDIVIDUALLY AND AS SUCCESSOR-IN-
INTEREST TO CENTRAL
ENVIRONMENTAL SYSTEMS, INC. F/K/A
BORG-WARNER CENTRAL
ENVIRONMENTAL SYSTEMS, INC; YORK-
LUXAIRE, INC.; LUXAIRE INC. AND THE
C.A. OLSEN MANUFACTURING COMPANY
J-A01026-19


    AND D/B/A “MONCRIEF FURNACES”;
    ZURN INDUSTRIES INC. A/K/A AND
    SUCCESSOR-BY-MERGER TO ERIE CITY
    IRON WORKS AND D/B/A “KEYSTONE”
    BRANDED PRODUCTS; WEYERHAEUSER
    COMPANY; DUGGAN & MARCON, INC.;
    AND INTERNATIONAL PAPER COMPANY

                             Appellees                     No. 1459 EDA 2018


                  Appeal from the Order Entered April 13, 2018
              In the Court of Common Pleas of Philadelphia County
                   Civil Division at No: 00073, April Term 2015

BEFORE: OTT, STABILE, AND MCLAUGHLIN, JJ.

MEMORANDUM BY STABILE, J.:                                   FILED MAY 22, 2019

        Appellant, Marc Lee Lamson, succeeding executor of the estate of Leon

Franklin Lamson, deceased, appeals from an order granting summary

judgment      to   Appellees,      International   Paper    Company   (“IP”)   and

Weyerhaeuser Company, in this asbestos exposure action.            The trial court

concluded that Appellant1 failed to demonstrate he was exposed to asbestos

from fire doors manufactured by Appellees. We hold that Appellant submitted

sufficient evidence to create a genuine issue of material fact on this question.

Accordingly, we reverse.

        Appellant worked as a carpenter at DuPont in Gibbstown, New Jersey

from 1962 to 1967 and at the Philadelphia Navy Yard from 1967 to 1971. He




____________________________________________


1   For the sake of convenience, we will refer to the decedent as “Appellant.”

                                           -2-
J-A01026-19


became an inspector at the Navy Yard in 1971 and then a general foreman in

1981. He retired in 1994.

      Appellant alleged that he regularly installed and repaired fire doors

during his employment as a carpenter at DuPont and the Navy Yard. Fire

doors served as emergency exit doors and operated on fuses that detected

heat in the event of a fire and shut automatically to prevent the fire from

spreading. Appellant worked with fire doors frequently because there were

thousands of them throughout the Navy Yard. Lamson dep., 6/6/15, at 55.

The two most common brands of fire doors were from U.S. Plywood (IP’s

predecessor) and Weyerhaeuser.        Id. at 57-58.    Appellant “constantly”

repaired fire doors because they were “old and coming apart.” Id. at 51-52.

He also installed and removed the doors, often with a saw.      Id. at 52-55.

Appellant had to cut fire doors down and insert new pieces of wood in the

doors to make them usable, a labor-intensive job. Id. The job was dusty as

well, particularly when he used a saw to trim the door, or drilled through the

fire door to install wooden pieces, or sanded fire doors with a sanding block

or power sander. Specifically, Appellant testified:

      Q. When you were cutting these old fire doors with a saw, did that
      create dust?

      A. Yes.

      Q. When you would sand these old fire doors, would that make
      dust?

      A. Yes, it would.


                                     -3-
J-A01026-19


Id. at 55-56. He further testified:

      Q. [W]hat type of drilling did you have to do? Did you have to
      drill through the wood or did you have to drill through the door
      itself or –

      A. Drill through the wood into the door.

      Q. Did that create dust?

      A. Sure. A little bit.

      Q. How about when you used the skill saw to trim the door, did
      that create dust?

      A. Yes.

                               *      *         *

      Q. Okay. Did you have to do any additional drilling or were the
      holes already predrilled?

      A. We had to - we had to redrill.

      Q. Okay, and where did you drill, through the door or through that
      new piece of wood that you installed?

      A. Both.

                               *      *         *

      Q. Did that create dust?

      A. A little bit.

Id. at 346, 348, 349.

      Another witness, Charles Boehmer, worked side by side with Appellant

at the Navy Yard as a carpenter. Boehmer dep., 5/10/17, at 8. Boehmer

worked with fire doors, which he described as thick doors insulated with

asbestos to prevent fire from moving from one room to the next. Id. at 33-

                                          -4-
J-A01026-19


34.    Weyerhaeuser was one of the manufacturers of fire doors with which

Boehmer worked. Id. at 36. Boehmer recalled that Appellant worked with

fire doors. Id. at 35-36. Boehmer concurred with Appellant that installing a

fire door was one of the toughest jobs a carpenter had, because the door had

to be shaped to fit perfectly within the door frame. Id. at 34. A carpenter

would have to machine the sides, top and bottom of the fire door in order for

it to fit in the door frame. Id. at 36-37.

       Both IP and Weyerhaeuser admitted that some of their fire doors

contained asbestos.     IP’s corporate designee stated in IP’s answers to

interrogatories:

       Based upon information and belief, some panels and fire rated
       doors had cores containing asbestos, which were manufactured at
       a facility in Algoma, Wisconsin. The doors and panels containing
       asbestos cores were manufactured at certain times beginning in
       approximately 1947 until the facility was closed in December of
       1976.

R. Tab 47, Exhibit 4 at 2. Ronald Koepke, general foreman of Weyerhaeuser’s

mineral core manufacturing operation from 1971 to 1976 and superintendent

of the area where fire doors were manufactured from 1976 to 1979, submitted

an affidavit reflecting that from 1960 to 1978, Weyerhaeuser manufactured

both     asbestos-containing   and    non-asbestos-containing    fire   doors.

Weyerhaeuser’s Motion For Summary Judgment, exhibit E.

       Dr. Murray Finkelstein, an epidemiologist and physician with experience

in occupational and environmental medicine, prepared an expert report based

on Appellant’s and Boehmer’s deposition testimony. Dr. Finkelstein opined

                                      -5-
J-A01026-19


that Appellant experienced regular and proximate exposures to visible dust

from Appellees’ asbestos-containing fire doors, and these exposures were a

substantial contributing cause of his mesothelioma.

      Appellant filed suit against Appellees and other defendants along with a

jury demand. Following discovery, the trial court granted Appellees’ motions

for summary judgment.        Appellant filed a timely appeal following the

conclusion of proceedings against other defendants.      Without requesting a

Pa.R.A.P. 1925(b) statement of issues raised on appeal, the trial court filed an

opinion explaining its grounds for granted summary judgment to Appellees.

The court stated:

      Appellant has not presented sufficient evidence that [he] was
      exposed to asbestos from fire doors manufactured, supplied
      and/or distributed by Appellees. Even assuming arguendo that
      the fire doors [Appellant] worked on contained asbestos, the
      asbestos would have been in the core of the fire doors. Both
      [Appellant] and [Boehmer] consistently testified that as
      carpenters, their work on fire doors involved sawing, planing, and
      sanding the edges, not the core, of the fire doors. Those edges
      were made of wood, and Appellant has produced no evidence
      that wood was treated with asbestos. Moreover, Appellant has
      produced no evidence [that he] ever disturbed the asbestos-
      containing core material in any of the fire doors he worked with,
      much less installed, repaired, or replaced such asbestos-
      containing core material.

Pa.R.A.P. 1925(a) Opinion, 8/3/18, at 18-19 (emphasis in original).

      Appellant raises the following issues in this appeal:

      1. Did the trial court abuse its discretion or commit an error of
      law in granting [Weyerhaeuser] summary judgment against
      Appellant, even though Appellant’s proffered evidence
      establishes, at a minimum, the existence of a material fact


                                     -6-
J-A01026-19


      question on the element of proof—exposure—challenged by
      [Weyerhaeuser’s] summary judgment motion?

      2. Did the trial court abuse its discretion or commit an error of
      law in granting [IP] summary judgment against Appellant, even
      though Appellant’s proffered evidence establishes, at a minimum,
      the existence of a material fact question on the element of proof—
      exposure—challenged by [IP’s] summary judgment motion?

Appellant’s Brief at 5.

      When we review a challenge to the entry of summary judgment,

      [we] may disturb the order of the trial court only where it is
      established that the court committed an error of law or abused its
      discretion. As with all questions of law, our review is plenary.

      In evaluating the trial court’s decision to enter summary
      judgment, we focus on the legal standard articulated in the
      summary judgment rule. See Pa.R.C.P. No. 1035.2. The rule
      [provides] that where there is no genuine issue of material fact
      and the moving party is entitled to relief as a matter of law,
      summary judgment may be entered. Where the nonmoving party
      bears the burden of proof on an issue, he may not merely rely on
      his pleadings or answers in order to survive summary judgment.
      Failure of a non-moving party to adduce sufficient evidence on an
      issue essential to his case and on which he bears the burden of
      proof establishes the entitlement of the moving party to judgment
      as a matter of law. Lastly, we will review the record in the light
      most favorable to the nonmoving party, and all doubts as to the
      existence of a genuine issue of material fact must be resolved
      against the moving party.

E.R. Linde Const. Corp. v. Goodwin, 68 A.3d 346, 349 (Pa. Super. 2013).

A court reviewing the propriety of a summary judgment motion must be

mindful that a jury may not be permitted to reach its verdict on the basis of

speculation or conjecture. InfoSAGE, Inc. v. Mellon Ventures, L.P., 896
A.2d 616, 626 (Pa. Super. 2006).




                                    -7-
J-A01026-19


      To defeat a motion for summary judgment in an asbestos case, the

plaintiff must prove that he inhaled asbestos fibers shed by the specific

manufacturer’s product.     Eckenrod v. GAF Corp., 544 A.2d 50, 52 (Pa.

Super. 1988). The plaintiff must establish more than the presence of asbestos

in the workplace; he must prove that he worked in the vicinity of the product’s

use. Coward v. Owens-Corning Fiberglas Corp., 729 A.2d 614, 622 (Pa.

Super. 1999).    He need not, however, demonstrate the specific level or

duration of his exposure.      Id.   “Minimal or incidental exposure to the

defendant’s products may be a substantial contributing factor in causing a

harmful result.” Id. at 625.

      At the summary judgment stage in asbestos actions, courts should

      make a reasoned assessment concerning whether, in light of the
      evidence concerning frequency, regularity, and proximity of a
      plaintiff's/decedent’s asserted exposure, a jury would be entitled
      to make the necessary inference of a sufficient causal connection
      between the defendant’s product and the asserted injury.

Gregg v. VJ Auto Parts, Inc., 943 A.2d 216, 225 (Pa. 2007).                Gregg

adopted a flexible approach concerning the sufficiency of product identification

evidence and frequency, regularity and proximity exposure criteria.            The

Gregg Court cautioned that

      these criteria do not establish a rigid standard with an absolute
      threshold necessary to support liability. Rather, they are to be
      applied in an evaluative fashion as an aid in distinguishing cases
      in which the plaintiff can adduce evidence that there is a
      sufficiently significant likelihood that the defendant’s product
      caused his harm, from those in which such likelihood is absent on
      account of only casual or minimal exposure to the defendant’s
      product. Further, . . . the application of the test should be tailored

                                      -8-
J-A01026-19


     to the facts and circumstances of the case, such that, for example,
     its application should become “somewhat less critical” where the
     plaintiff puts forth specific evidence of exposure to a defendant’s
     product. Similarly, . . . the frequency and regularity prongs
     become “somewhat less cumbersome” in cases involving diseases
     that the plaintiff’s competent medical evidence indicates can
     develop after only minor exposures to asbestos fibers.

Id. at 225; see also Linster v. Allied Signal, Inc., 21 A.3d 220, 224 (Pa.

Super. 2011) (“the frequency and regularity prongs become less cumbersome

when dealing with cases involving diseases, like mesothelioma, which can

develop after only minor exposures to asbestos fibers”).

     Appellees argue that the trial court properly granted summary judgment

for three reasons: (1) Appellant failed to demonstrate that he worked on fire

doors manufactured by Appellees, (2) even if Appellant worked on fire doors

made by Appellees, he failed to demonstrate that they contained asbestos,

and (3) even if they contained asbestos, the type of work Appellant performed

did not expose him to asbestos.      We conclude that Appellant presented

sufficient evidence on each point to survive summary judgment.

     We begin by examining whether the evidence, viewed in the light most

favorable to Appellant, demonstrates that he worked with fire doors

manufactured by IP and Weyerhaeuser.       Appellant’s testimony establishes

that he worked as a carpenter for nine years at DuPont and the Navy Yard and

then worked at the Navy Yard for two more decades as an inspector and

general foreman. As a carpenter, he had considerable experience repairing

and installing fire doors, and as an inspector and general foreman, he had


                                    -9-
J-A01026-19


considerable experience supervising other carpenters. Boehmer, Appellant’s

co-worker and fellow carpenter, corroborated Appellant’s testimony. Boehmer

frequently worked with fire doors and recalled that Appellant worked with

them as well when he was a carpenter. Moreover, Appellant testified that the

two most common brands of fire doors came from Weyerhaeuser and U.S.

Plywood, IP’s predecessor. Boehmer confirmed that Weyerhaeuser supplied

fire doors to the Navy Yard. Viewed collectively, Appellant’s and Boehmer’s

testimony demonstrates that Weyerhaeuser and U.S. Plywood supplied fire

doors to DuPont and the Navy Yard, and that Appellant repaired and/or

installed these fire doors as a carpenter at DuPont and the Navy Yard. We

acknowledge that neither Appellant nor Boehmer specified what number of

Weyerhaeuser or U.S. Plywood fire doors Appellant worked on or the length

of time that Appellant worked on these doors. These omissions, however, go

to the weight and credibility of Appellant’s and Boehmer’s testimony, issues

that have no place at summary judgment. Such considerations are solely for

the factfinder to resolve at trial. Estate of Hunter, 205 A.2d 97, 102 (Pa.

1964) (“the credibility of witnesses, professional or lay, and the weight to be

given to their testimony is strictly within the proper province of the trier of

fact”).

      Next, we address whether the evidence, construed in the light most

favorable to Appellant, demonstrates that the fire doors on which he worked

contained asbestos. Relying heavily on this Court’s recent decision in Krauss


                                    - 10 -
J-A01026-19


v. Trane U.S. Inc., 104 A.3d 556 (Pa. Super. 2014), Appellees argue that

Appellant failed to furnish sufficient evidence on this point to create a material

issue of fact. We disagree. Unlike the asbestos victim in Krauss, Appellant

produced sufficient evidence to survive summary judgment.

      In Krauss, this Court affirmed an order granting summary judgment

against the decedent’s estate and in favor of several asbestos manufacturers.

The decedent and one of his co-workers submitted affidavits asserting that

various products manufactured by the manufacturers were present at jobsites

where the decedent worked between 1978 and 1983.              We held that the

affidavits failed to establish with any certainty that the products contained

asbestos. For example, the co-worker averred, based on his “knowledge and

belief,” that “all of the boilers, turbines and pumps” identified in his affidavit

were insulated with asbestos.     Id. at 567.   He failed, however, to provide

specific evidence in support of this averment. Id. We reasoned that a lay

witness such as the co-worker lacked sufficient experience or specialized

knowledge to offer a technical opinion regarding the presence of asbestos in

the workplace. Id. Neither did the manufacturers’ answers to interrogatories

establish that their products contained asbestos. One manufacturer, General

Electric (“GE”), denied manufacturing any turbines used at the jobsites, and

the estate failed to rebut this assertion. Id. at 575. While GE admitted that

a “small percentage” of electrical wires and cables contained a form of

asbestos, this did not raise any claim against GE because another entity


                                     - 11 -
J-A01026-19


(WCBD) manufactured those products, and because there was no evidence

that the decedent was exposed to those products. Id.

     There was one additional deficiency in the decedent’s deposition

testimony in Krauss. He testified that his “overall job” was “very dusty,” but

he failed to attribute the dust to equipment manufactured by the defendants.

Id. at 573.

     The present case is different. First, while the estate in Krauss failed to

identify which product or products created dust at the decedent’s jobsites,

Appellant demonstrated that work on a specific class of items—fire doors—

created dust.    Further, as discussed above, fire doors manufactured by

Appellees were installed at DuPont and the Navy Yard. Viewed as a whole,

this evidence demonstrates that Appellant’s work on fire doors manufactured

by Appellees generated dust. Second, the estate in Krauss based its claim

that the fire doors contained asbestos on lay testimony from the decedent’s

co-worker. Here, Appellant did not rely on lay testimony from Appellant or

his co-worker, Boehmer.      Instead, Appellant obtained admissions from

Appellees     themselves   that   their   fire   doors   contained   asbestos.

Weyerhaeuser’s corporate designee admitted having personal knowledge that

some of Weyerhaeuser’s fire doors manufactured before or during Appellant’s

employment at DuPont and the Navy Yard contained asbestos. IP admitted in

its answers to interrogatories that some fire doors manufactured by U.S.

Plywood before or during Appellant’s employment at DuPont and the Navy


                                    - 12 -
J-A01026-19


Yard contained asbestos. We realize Appellees did not admit that every fire

door they manufactured contained asbestos; nor did Appellant demonstrate

that every fire door he worked on contained asbestos. Nevertheless, Appellant

did not need to demonstrate that every fire door contained asbestos in order

to survive summary judgment. As a victim of mesothelioma, he needed only

to present evidence that asbestos was present in some fire doors

manufactured by Appellees. Gregg, 943 A.2d at 225 (threshold for regularity

and frequency of exposure becomes less cumbersome in case involving

mesothelioma, which can develop after only minor exposure to asbestos).

Appellees certainly can argue during trial that Appellant failed to show that all

of Appellees’ fire doors contained asbestos, but this argument goes to the

weight and credibility of the evidence, not its legal sufficiency. Hunter, 205
A.2d at 102.

      Finally, Appellees argue that even if their fire doors contained asbestos,

Appellant’s work on the fire doors did not generate asbestos-laden dust. We

disagree.   Appellant testified that he drilled or sawed into fire doors.    The

inference arises that Appellant penetrated the asbestos core of the fire doors

by performing these acts, thus generating dust containing asbestos particles.

      For these reasons, we conclude that the trial court erred in granting

summary judgment to Appellees.        We reverse the trial court’s order and

remand for trial.




                                     - 13 -
J-A01026-19


      Order reversed. Case remanded for further proceedings. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/22/19




                                  - 14 -